740 So. 2d 1291 (1999)
Todd BOURGEOIS
v.
Troy VEAL, Montgomery Truck Lines and Planet Ins. Co.
No. 99-CC-0786.
Supreme Court of Louisiana.
May 7, 1999.
Granted. Acts 1997, No. 1221 Section 2, provides that the amendment to La.Code Civ.P. art. 561 providing for a three year period of abandonment "shall become effective on July 1, 1998 and shall apply to all pending actions." Plaintiff failed to take any action in the suit for the three years before July 1, 1998, causing the suit to become abandoned on that date. Accordingly, the judgment of the trial court is reversed, and judgment is entered in favor of relators, dismissing plaintiff's suit as abandoned.
CALOGERO, C.J. would deny the writ.
LEMMON, J. would grant and docket.
TRAYLOR, J. not on panel.